Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4 and 6 recites the limitation "the two partitioned pressure chambers."  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 3-4 and 6 recites the limitation "each of two servo valves."  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 3-4 and 6 recites the limitation "the compensated position."  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-3 and 5-6 recites the limitation "the time."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaki et al. (US 2004/0050244 A1 ) hereinafter Sakaki.
Regarding Claims 1 and 4 Sakaki teaches a control method of a gas pressure actuator (Fig 2) which includes a guide portion (14) and a slider (13) configured to move along the guide portion, and in which a cylinder chamber (16A,B) is formed between the guide portion (14) and the slider (13), a pressure receiving plate (17’) for partitioning the cylinder chamber (16A,B) into two pressure chambers in a moving direction is provided in one of the guide portion (14) and the slider (13), and the slider (13) is driven by a differential pressure between the two pressure chambers (16A,B) by allowing compressed gas to enter and exit each of the two partitioned pressure chambers (16A,B) via servo valves (22A,B), the gas pressure actuator (Fig 2) including a position sensor (15) for detecting a position of the slider (13), two servo amplifiers (21A,B) for controlling each of two servo valves (22A,B), and a control calculation device (20) that receives a position detection signal from the position sensor (15) and outputs a position command value to the two servo amplifiers (21A,B), the control method comprising: causing the control calculation device (20) to perform a calculation of compensating for a volume change amount of each pressure chamber caused by a positional change of the pressure receiving plate (17’) inside the cylinder chamber, for each position command value applied to the two servo amplifiers (par.0033, 0056), and thereafter output each of the compensated position command values to the two servo amplifiers, and execute origin positioning for the position of the slider (13) in order to compensate for the volume change amount (par.0046-0049).
Allowable Subject Matter
Claims 2-3 and 5-6 would be allowable if rewritten to overcome the above 112b rejections and including all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Roch (US 3,757,645) teaches an actuator having a slider that is moved according to a differential pressure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIY TEKA/               Primary Examiner, Art Unit 3745